                   Case 1:20-cv-10265-RA Document 16
                                                  17 Filed 02/25/21
                                                           02/26/21 Page 1 of 1

                                          HARWOOD REIFF LLC
                                         370 Lexington Avenue, Suite 505
                                           New York, New York 10017
                                             (212) 661-0750 (office)
                                              (646) 365-3332 (fax)
                                             www.harwoodreiff.com

          Donald A. Harwood                                                                  Simon W. Reiff
          Direct Phone: (646) 957-2455                                         Direct Phone: (347) 674-9797
          dharwood@harwoodreiff.com                                                sreiff@harwoodreiff.com




                                                                                     February 25, 2021

         VIA ELECTRONIC FILING

         Hon. Ronnie Abrams, U.S.D.J.
         Thurgood Marshall
         United States Courthouse
         40 Foley Square
         New York, New York 10007

                               Re:       International Plaza Associates, L.P. v. Amorepacific Corporation

                                         Civil Docket No. 1:20-cv-10265-RA (S.D.N.Y.)

         Dear Judge Abrams:

                I represent the Plaintiff, International Plaza Associates, L.P., in the above action against
         Defendant, Amorepacific Corp. I am pleased to advise that the parties have reached a settlement
         in terms and are finalizing settlement documents. I therefore write with the consent of my
         adversary to request that each of the deadlines set forth in Your Honor's Order, dated December
         14, 2020, as well as the upcoming initial conference, currently scheduled for March 5, 2021, be
         adjourned by one (1) week to permit the parties to finalize their settlement. We also request that
         the deadline of March 5, 2021 to submit opposition to Defendant’s stay motion, set by Your
         Honor’s Order entered earlier today, likewise be extended by one (1) week for the same reason.
         Of course, we will promptly notify the Court as soon as a settlement has been finalized.

                We thank you in advance for your consideration of this request.

Application granted. The initial conference scheduled for
March 5, 2021 is adjourned sine die. Plaintiff’s deadline to          Very truly yours,
respond to Defendant’s stay motion is extended to March 12,
2021. The parties are directed to notify the Court upon the           /s/ Simon W. Reiff
completion of the settlement agreement.                               Simon W. Reiff

SO ORDERED.


______________________
Hon. Ronnie Abrams
02/26/2021
